Citation Nr: 1728658	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2. Whether new and material evidence has been received to reopen a claim of service connection for the residuals of head trauma, claimed as a traumatic brain injury (TBI), to include memory loss and dizziness.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, panic disorder, depression, and anxiety.

4. Entitlement to service connection for sleep apnea, to include insomnia.

5. Entitlement to a compensable evaluation for a scar of the right breast.

6. Entitlement to an increased evaluation for anemia, currently rated as 10 percent disabling.


7. Entitlement to service connection for fibrocystic breast disease.

8. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2011, August 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO). 

VA prepared 12 issues for appellate review, but the Board has reduced that number as reflected above.  First, VA granted two of the 12 issues - service connection for seborrheic keratosis and service connection for rhinitis - in January 2017.  These were full grants of the benefits sought, so these issues are no longer on appeal.  Second, the Board has recharacterized the psychiatric claims as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).  Third, the Board has combined the Veteran's sleep apnea and insomnia claims based upon a review of the Veteran's claim and the common symptomatology.  Thus, the Board will review eight issues.

The Board decides Issues 1-6 below.  The Board REMANDS Issues 7-8 to the AOJ for further development.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for the residuals of head trauma, a right knee disorder, and headaches most recently in July 2005.  VA denied the claims in an August 2006 rating decision.  The Veteran did not appeal these denials, nor did she submit new and material evidence within one year of the rating decision.  Therefore, the rating decision became final.

2. Since this final denial, the Veteran has submitted evidence which tends to substantiate the claims for the residuals of head trauma, a right knee disorder, and headaches.  

3. The Veteran had a TBI in 1985.  

4. The Veteran's TBI caused her headaches, depression, cognitive disorder, and sleep apnea.

5. The service-connected scar of the right breast is painful and linear.

6. The Veteran's hemoglobin levels have not been lower than 10 grams/100 milliliters during the pendency of the appeal. 



CONCLUSIONS OF LAW

1. The August 2006 rating decision denying the claims of residuals of head trauma, a right knee disorder, and headaches is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2006).

2. VA has received new and material evidence since the August 2006 decision to allow the reopening of the residuals of head trauma, a right knee disorder, and headaches claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for headaches, depression, cognitive disorder, and sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.309 (2016).

4. The criteria for a 10 percent evaluation for a painful scar of the right breast have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2016).

5. The criteria for an evaluation in excess of 10 percent for anemia have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

First, the Board is reopening and granting the claims of service connection for a cognitive disorder, depression, sleep apnea, and headaches on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion for these claims.  

For the anemia and scar claims, VA provided the required notice and neither the Veteran, nor her attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims is warranted. 

The duty to assist provisions of the VCAA has been met.  The claims file contains service treatment records (STRs), reports of post-service VA medical treatment, and VA compensation examination reports from October 2010, December 2013, and November 2016.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history and a complete review of the claims file.  Moreover, the Veteran has not objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103. 

New and Material Evidence 

VA previously denied the claims for service connection for the residuals of head trauma, a right knee disorder, and headaches in an August 2006 rating action.  The Veteran did not appeal the denial, nor did she submit new and material evidence within one year of the decision.  As such, this rating decision is final.  Therefore, the Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims was in August 2006, and VA must determine whether new and material evidence has been submitted since that time to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

Since 2006, VA has obtained medical evidence for all three of these claims.  The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

TBI - Cognitive Disorder, Depression, Sleep Apnea

The Veteran has a cognitive disorder, depression, and sleep apnea.  These diagnoses meet the first prong of service connection for each claim.  Also, the Veteran also sustained a TBI in 1985 in a motor vehicle accident, which meets the second prong of service connection for each claim.  These claims turn on the third prong of service connection - medical nexus.

Dr. E.A., a VA clinical neuropsychologist, examined the Veteran on an outpatient basis in December 2013.  Dr. E.A. authored an extensive evaluation of the Veteran's accident, symptoms during service, and present symptoms.  In addition to a diagnostic clinical interview and record review, Dr. E.A. enumerated 15 neuropsychological tests he performed on the Veteran.  This testing revealed "several frank deficits" including "an expressive language deficit" and "a memory encoding deficit."  Dr. E.A. opined that these "could certainly represent the long-term sequelae of [the Veteran's] TBI, which appears to have been moderate to severe in severity given the length of retrograde and posttraumatic amnesia."  

Dr. E.A. also stated that "results of the current evaluation also revealed at least a moderate to severe level of depression, with feelings of sadness and guilt; anhedonia (decreased interest/motivation); loss of confidence and disappointment in herself; difficulty concentrating and making decisions; loss of energy/fatigue; hypersomnia; and decreased libido."  Dr. E.A. concluded that "in light of the current test results and reported history," the Veteran merited diagnoses of a cognitive disorder, depression, and a "breathing-related sleep disorder," each stemming from the TBI.

The Board notes VA examined the Veteran for compensation purposes in November 2016 for her TBI residuals claim.  The examiner performed no neuropsychological testing, and according to the Veteran, the examination lasted no more than 30 minutes.  The examiner found, relying upon Dr. E.A.'s report, the TBI residuals were due to, not a result of, "sleep apnea, insomnia, and depression."

The Board notes that Dr. E.A. caveated his findings by stating that his determination was not made "with any degree of certainty," in part, because he did "not know for certain the mechanics and severity of the TBI" when it occurred.  Notwithstanding this, and because of the cursory nature of the compensation examination, the Board finds that further medical inquiry would not materially assist the Board in its determination.  Dr. E.A.'s conclusions, though imperfect, are vastly better explained and far more substantive than the VA examiner's.  Therefore, the Board finds them far more probative.  Consequently, the Board finds that Dr. E.A.'s conclusions meet the third prong of service connection for cognitive disorder, depression, and sleep apnea.

All three prongs of service connection are met, so the Board will grant the claims.  The Board further notes that, pursuant to 38 C.F.R. § 4.124a, "each condition" resulting from a TBI "should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation." 

TBI - Headaches

The Veteran has headaches, which meets the first prong of service connection for the claim.  Also, the Veteran also sustained a TBI in 1985 in a motor vehicle accident, which meets the second prong of service connection for the claim.  The claim turns on the third prong of service connection - medical nexus.

Dr. J.S., a VA physician, opined that the Veteran's headaches were "post traumatic," a "combination [of] tension and cervicogenic" during the course of evaluating the Veteran for TBI rehabilitation purposes in February 2012.  The Board finds this meets the third prong of service connection.  

As above, all three prongs of service connection are met, so the Board will grant the claims.  The Board further notes that, pursuant to 38 C.F.R. § 4.124a, "each condition" resulting from a TBI "should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation." 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Breast Scar

VA has rated the Veteran's breast scar as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7805 requires disabling effects of scars not considered under Diagnostic Codes 7800-7804 to be rated under an appropriate diagnostic code.  The Veteran contends that her scar is painful.  Neither the Veteran, nor her attorney, contend VA should evaluate her scar for any criterion other than pain.  Having evaluated the evidence, the Board, pursuant to Butts v. Brown, 5 Vet. App. 532, 538 (1993), finds it is more appropriate to rate the disability under Diagnostic Code 7804.  This code relates most directly to the symptomatology the Veteran demonstrates.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

VA examined the Veteran in October 2010.  The examiner noted the scar measured 3 centimeters by 0.1 centimeters.  The examiner noted the Veteran felt pain every six months when a medical provider examines her breast.  The scar was superficial, and it had no signs of inflammation or skin breakdown.  It had no keloid formation, and it had "no other disabling effects."  

VA examined the Veteran again in December 2013.  The examiner noted the scar measured 2 centimeters by 0.2 centimeters.  In contrast to the 2010 examination, the examiner noted the Veteran reported pain "at times" and she "also gets internal discomfort."  The scar was linear, and it did not result in limitation of function. 

VA examined the Veteran again in November 2016.  The examiner noted the scar measured 3 centimeters by 0.1 centimeters.  The examiner's did not opine on pain, but did report the scar did not result in limitation of function. 

The Board finds the Veteran has one linear scar of the maximum length measured above.  No VA examiner found the scar unstable.  However, the Board finds the scar painful given the Veteran's report in 2013 and statements she has made during the pendency of the appeal.  Given that the scar is painful, the Veteran merits a 10 percent rating under Diagnostic Code 7804.  She does not merit a higher rating under Diagnostic Code 7804 because she has only one scar.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scar is on her breast.  Diagnostic Code 7801 and 7802 do not apply because the Veteran's scar is linear.  

Anemia

VA has rated the Veteran's anemia as 10 percent disabling under 38 C.F.R. § 4.117, Diagnostic Code 7700.  

Under Diagnostic Code 7700, a noncompensable rating is assigned when hemoglobin is 10gm/100ml or less and the anemia is asymptomatic; a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with symptoms such as weakness, easy fatigability, or headaches; a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; a 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with symptoms such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and a maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with symptoms such as high output congestive heart failure or dyspnea at rest.  Id.

As described above, hemoglobin volumes drive the disability ratings.  VA examined the Veteran twice during the pendency of the appeal - October 2010 and November 2016.  Hemoglobin levels measured 10 gm/100 ml, and 11.2 gm/100 ml, respectively.  VA treatment records, while evidencing treatment for anemia, do not show hemoglobin levels analyzed for purposes other than diabetic testing.  These tests results are inapplicable here.  Because there is no evidence that the Veteran's hemoglobin level fell below 10 gm/100 ml during the pendency of the appeal, an evaluation in excess of 10 percent is not warranted. 


ORDER

Service connection for headaches is granted.

Service connection for the residuals of head trauma, claimed as a TBI and manifested as a cognitive disorder, is granted.

Service connection for depression is granted.

Service connection for sleep apnea, to include insomnia, is granted.

Entitlement to a ten percent evaluation for a scar of the right breast is granted.

Entitlement to an increased elation for anemia, currently rated as 10 percent disabling, is denied.



REMAND

The Board is remanding Issues 7-8 above.

First, VA examined the Veteran for the fibrocystic breast disease claim in December 2013.  The examiner opined that "fibrocystic breast disease did not incur in or was caused by a progression of the right breast fibroadenoma during military service."  However, the Board notes that an October 27, 1982 service treatment record shows the Veteran was diagnosed with both fibroadenoma and fibrocystic breast disease.  Therefore, remand is warranted to clarify the examiner's opinion.

Second, the Board notes VA diagnosed the Veteran with right knee arthritis within three months of separation from service.  VA did not service connect the arthritis because it found that it had not manifested to a degree of 10 percent.  VA treatment records show the Veteran has continued to have pain in her knee since separation.  VA examined the Veteran in November 2016, with the examiner opining of a negative service nexus because there was not "objective medical evidence to confirm diagnosis of treatment" during service.  The Board finds an addendum is required before it can adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the December 2013 breast examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion. 

The examiner is advised that the Veteran was diagnosed with both fibroadenoma and fibrocystic breast disease in an October 27, 1982 service treatment record.  

Accordingly, the examiner must then answer the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's current fibrocystic breast disease was caused by service, or otherwise incurred in service, to include her October 1982 diagnosis of fibrocystic breast disease? Why or why not?

If the 2013 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

2. Return the claims file to the examiner who conducted the November 2016 knee examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this addendum opinion. 

The examiner is reminded, as noted in her report, that VA diagnosed the Veteran with arthritis three months after separating from service.  Given the ongoing treatment for arthritis, the Board requests the examiner answer the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's current right knee arthritis was caused by service, or otherwise incurred in service, to include her reports of in-service knee pain beginning in 1997 (as discussed in her November 2000 compensation examination report)? Why or why not?

Is it as least as likely as not (50 percent or greater probability) that the Veteran's current right knee arthritis, is related to the arthritis VA diagnosed in November 2000? Why or why not?

If the 2016 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


